Title: To Benjamin Franklin from Thomas Cushing, 26 October 1781
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston October 26 1781
I cannot omit this Opportunity to Congratulate Your Excellency on the great & Glorious News we have this day received of the Surrender of General Cornwallis & his Army to the Allied Army under General Washington & the French Fleet under Count De Grass, I inclose a hand Bill giving an Account of this Important Event & hope soon to have an official Account with all the Particulars; This very Interesting & Important Advantage gained over the Enemy must give an Amazing turn to our affairs in Europe, It must Encourage & Increase the Number of our Freinds & Dishearten our Enemies, It must tend greatly to Establish & Extend the credit of the United States, England must now think Seriously of Negotiating, Which I pray God may Issue in a beneficial Permanent and Honourable Peace, however I am Confident it will not be thought so by the Northern States unless their Share of the Fishery upon the Banks of Newfoundland are Secured to them, I hope therefore that no Exertions will be wanting in those who may be concerned, in behalf of the United States, in the Negotiation, effectually to secure this Important Branch of Business, as Important to the Northern States as Tobacco, Wheat & Rice are to the Southern. I wish you much Health & that you may yet Live to see many happy Days.
I remain with high respect & Consideration Your most oblidged & most humble Serv[ant]
Thomas Cushing
His Excellency Benja Franklin Esqr
  
Addressed: His Excellency / Benjamin Franklin Esqr. L.L.D / Minister Plenipotentiary / at the Court / Paris. France
Notation: T. Cushing
